Citation Nr: 0125168	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  99-21 980	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty for training (ACDUTRA) in 
the National Guard from January to June 1964.  He later 
served on regular active duty in the Army from May 1966 to 
June 1969 and from January 1971 to December 1972.

In July 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, denied the 
veteran's petition to reopen previously denied claims for 
service connection for post-traumatic stress disorder (PTSD) 
and for a skin disorder.  He appealed to the Board of 
Veterans' Appeals (Board).  And as support for his claims, he 
testified at a hearing at the RO in July 2001.  The signing 
judge of this decision conducted that hearing during a travel 
assignment to the RO (travel Board hearing).


REMAND

While testifying during his July 2001 travel Board hearing, 
and when earlier submitting his "stressor" statement in 
January 2001, the veteran alleged that he received the Purple 
Heart Medal as a result of sustaining shrapnel wounds to his 
back and neck on or about December 7, 1968, after his 
helicopter was shot down while in combat in Vietnam.  He also 
alleged that the pilots of his helicopter ("Doc Waterman" and 
"Mr. Wilcox") were killed in action (KIA) during that attack, 
and that those incidents occurred while flying troops from 
Ben Wa to Long Ben to Saigon Hospital.  He went on to allege 
that, in yet another incident in Vietnam during the middle 
part of 1967, a bullet grazed under his left breast and that 
he told another soldier ("Bill Cross") who was with him at 
the time that he had been hit, although his injury was not 
that serious and only later required a washing and cleansing 
of his wound.  When questioned further concerning those and 
other purported incidents in service, including insofar as 
his specific responsibilities in Vietnam, he said that he was 
a chief crewman assigned to the 190th Assault Helicopter 
Company stationed at Ben Wa.  And he went on to allege that, 
in that capacity, he not only helped to navigate the 
helicopters and alert the pilots of other enemy aircraft in 
the immediate area, but he often had to man the aircraft's 
guns, himself, and actually fire them.  He said the missions 
occurred daily and mostly involved flying troops into and out 
of landing zones ("LZs"), and that in yet another incident in 
January or February 1968, just outside of Saigon, several 
others were KIA when about 4 or 5 of their helicopter fleet 
(out of a total of about 9) were suddenly shot down in a 
massacre attack.

Unfortunately, none of the veteran's DD Form 214s contain any 
indication that he actually received the Purple Heart Medal 
for shrapnel or other injuries sustained in combat in 
Vietnam.  However, he did receive several other medals and 
commendations strongly suggesting that he had combat service, 
as alleged.  See, e.g., VAOPGCPREC 12-99 (October 18, 1999).  
Those include the Vietnam Service Medal with 9 Campaign 
Stars, the Vietnam Campaign Medal with 60 Device, and 
probably most importantly the Air Medal with 6 Overseas 
Service Bars and the 1st through 7th Oak Leaf Cluster.  
According to the copy of the Air Medal citation that he 
submitted during his hearing, he received that award for 
actively participating from June 1967 to January 1968 in more 
than 25 aerial missions over hostile territory in support of 
counterinsurgency operations.  Furthermore, his other service 
personnel records confirm that he received the 
Army Commendation Medal for the performance of exceptionally 
meritorious service from March 1967 to January 1968 in 
support of the United States' objectives in the 
counterinsurgency effort in Vietnam.  And while in service, 
his military occupational specialty (MOS) was a helicopter 
repairman, akin to an aircraft mechanic, and he received the 
Aircraft Crewman's Badge.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain information that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.  Here, though, 
there are very strong indications the veteran had combat 
service in Vietnam-which, if in fact true, means that he only 
needs a current diagnosis in accordance with DSM-IV and 
a medical opinion causally linking the diagnosis to one of 
his stressors to prevail.  38 C.F.R. § 3.304(f) (2001); see 
also Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

Thus far, the RO has denied the veteran's claim for PTSD 
either on the basis that he does not have a diagnosis of the 
condition or a confirmed stressor to etiologically link the 
diagnosis to.  But medical evidence recently submitted-
including during his hearing, shows that he has a diagnosis 
in accordance with 38 C.F.R. § 4.125(a) (the diagnosis 
conforms to DSM-IV and is supported by findings on 
examination).  See the reports of his hospitalizations at a 
VA medical center (VAMC) from March to April 1999, in January 
2000, and most recently from March to April 2001.  See, too, 
a May 2001 letter from an Administrative Physician at the 
VAMC in Jackson who oversees the Agent Orange Registry 
Program.  And not only does the report of the March to April 
2001 hospitalization contain a diagnosis of PTSD, but it also 
indicates the condition is due to "[c]ombat exposure," citing 
many of the stressors alluded to above that have been 
alleged.  So the RO needs to make another determination of 
whether the veteran engaged in combat while in Vietnam since 
the report of the March to April 2001 hospitalization at the 
VAMC in Jackson was not submitted until after the RO had 
certified his appeal to the Board.  Consequently, the RO has 
not seen that evidence, and although he waived his right to 
have that evidence initially considered by the RO (see 
38 C.F.R. § 20.1304 (2001)), this threshold preliminary 
determination of whether he engaged in combat 
while in Vietnam is one of the dispositive issues in his 
appeal since the answer to that initial question will, in 
turn, either completely obviate the need to confirm his 
stressors by other objective means or will, instead, require 
further development of his claim that only can be 
accomplished by the RO-such as by contacting the United 
States Armed Services Center for the Research of Unit Records 
(USASCRUR), the National Archives and Records Administration 
(NARA), and the National Personnel Records Center (NPRC).  
See VA Adjudication Procedure Manual M21-1, Part VI, 
paragraph 7.46 (now included in Manual M21-1 in Part IV, 
Paragraph 11.38(f) (Change 61, September 12, 1997) and in 
Part III, Paragraph 5.14(b) (Change 49,  February 20, 1996).  
Even if the RO determines on remand that the veteran did not 
engage in combat in Vietnam-which, again, seems unlikely that 
he did not-the RO still would be required to attempt to 
verify the stressors that he has alleged, particularly since 
he recently has provided more specific information (i.e., the 
who, what, when, and where facts) to permit a meaningful 
search for other corroborating evidence, should the need 
arise.  Moreover, this additional development would be 
necessary irrespective of the rather recently enacted 
Veterans Claims Assistance Act of 2000 (the "VCAA"), even 
though, aside from that, it does not apply to attempts to 
reopen previously denied claims unless the petition to do so 
was filed on or after August 29, 2001, which it clearly was 
not in this particular instance.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The amendments resulting from the VCAA were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) (revising the definition of new and material 
evidence that is effective only for claims filed on or after 
August 29, 2001.  Since the particular claims at issue in 
this appeal already were pending on August 29, 2001, the 
revised version of 38 C.F.R. § 3.156(a) is not applicable in 
this case.  Moreover, except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in 
the VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general, 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise have 
been satisfied too.  And although the VCAA does not apply in 
this appeal, the RO nevertheless sent the veteran a VCAA 
letter in March 2001 explaining the legal implications of 
this new law insofar as notifying him of the type of evidence 
needed to substantiate his allegations and assisting him in 
obtaining evidence relevant to his claims.

As to the veteran's other claim for a skin disorder, the RO 
has denied that claim thus far because of the absence of any 
objective clinical evidence of a skin disorder while in 
service or any medical nexus evidence of record causally 
linking his current diagnoses to service-including due to 
exposure to Agent Orange.  And in order to prevail, he needs 
to show a cause-and-effect relationship between his service 
in the military and the later development of the problems 
with his skin.  Merely showing that he currently has a skin 
disorder-including chronic dermatitis affecting his lower 
extremities, is not sufficient to reopen this claim and 
warrant a grant of service connection.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . ."); Also found at Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

The May 2001 statement from the Administrative Physician at 
the VAMC in Jackson, who oversees the Agent Orange Registry, 
indicates the veteran has psoriasiform spongiotic dermatitis.  
But there is no indication of what caused it, and the veteran 
alleged in his April 1999 petition to reopen his claim that 
his treating physician at the VAMC in Jackson (Dr. Shatley) 
told him that he has jungle rot from periods of exposure to 
the wetlands of South Vietnam in 1968.  The veteran again 
made that very same allegation during his July 2001 hearing, 
so he needs to have the medical opinion of that doctor put in 
writing to confirm that she actually said that.


Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact the veteran and 
give him an opportunity to submit a 
written statement from Dr. Shatley at the 
VAMC in Jackson indicating the cause of 
his current psoriasiform spongiotic 
dermatitis.  He also should again be 
invited to submit a medical opinion 
concerning this from any other similarly 
qualified physician who is aware of his 
medical condition and history and, 
particularly, the cause of his dermatitis.

2.  Based on the testimony he recently 
gave during his July 2001 hearing, the 
additional evidence that he also submitted 
during the hearing, and the information 
that he earlier had provided in his 
statement in January 2001, the RO should 
determine whether the veteran engaged in 
combat in Vietnam.  If so, then no further 
corroboration of his stressors is 
necessary, and the RO should move on to 
step 4 of this remand.  If not, then the 
RO should proceed to step 3.

3.  The RO should attempt verify the 
veteran's alleged stressors through all 
appropriate means-including, but not 
limited to, contacting the USASCRUR at 
7798 Cissna Road, Suite 101, Springfield, 
Virginia, 22150-3197.  And the RO also may 
need to contact the NPRC, the NARA or 
other collateral sources, to first obtain 
operational reports, morning reports 
and/or similar types of clarifying 
evidence and submit this information with 
any that is provided by the veteran, or 
others acting on his behalf, for 
consideration.

4.  The RO should prepare a report 
indicating which, if any, of the alleged 
stressors actually were confirmed or 
otherwise established by the record.

5.  If, after completion of the above-
requested development, and any additional 
development deemed warranted by the VCAA, 
the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits-
to include a summary of the evidence, 
applicable laws and regulations, and 
caselaw considered pertinent to the issues 
currently on appeal.  The SSOC also should 
contain a discussion of whether the 
benefit-of-the-doubt doctrine is 
applicable to the facts of this case and, 
if not, the RO should explain why.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  An 
appropriate period of time should be 
allowed for response to the SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


